Citation Nr: 1234158	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher evaluation than 30 percent for posttraumatic stress disorder (PTSD) prior to December 14, 2011.

2. Entitlement to a higher evaluation than 50 percent for PTSD with major depressive disorder from December 14, 2011.

3. Entitlement to service connection for a bilateral shoulder condition.

4. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left ankle injury (to include the left leg).

5. Whether new and material evidence has been received to reopen a claim for service connection for a lower back condition.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

For purposes of clarifying the issues on appeal, the Board notes that the Veteran's attorney through February 2012 correspondence filed a "Notice of Disagreement" with both the assigned disability rating of 50 percent, and the December 14, 2011 effective date for that benefit regarding service-connected PTSD.                        This notwithstanding, the claim already on appeal for increased rating                   for PTSD encompasses the propriety of the current assigned evaluation,                  as well as the correct effective date of all graduated, "staged" ratings during               the pendency of the instant claim for increased rating. See Hart v. Mansfield,                     21 Vet. App. 505 (2007) (indicating that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). Therefore, there is no new claim to be considered in relation to the determination of the appropriate disability rating for the Veteran's PTSD.

On the subject of a TDIU, however, there is a new claim raised. As the aforementioned attorney's correspondence further points out, the record raises an informal claim for a TDIU. This is based upon the August 2009 VA psychiatrist's letter explaining that the Veteran's PTSD effectively rendered him unemployable. See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU). Moreover, the Veteran's TDIU claim is inextricably intertwined with the increased rating issue that is already before the Board. Thus, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2012, the Veteran's attorney provided additional evidence and documentation pertinent to the issues of increased rating for PTSD and a TDIU.    The new evidence was accompanied by a waiver of RO initial consideration, and          the Board hereby accepts the evidence for inclusion in the record. See 38 C.F.R.     §§ 20.800, 20.1304 (2011). 

The Board decides the claims on appeal, including the petitions to reopen.               However, the reopened claim for service connection for a back condition                    on the merits as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. There is no competent and probative evidence indicating or suggesting that a right and/or left shoulder condition has a causal connection to an incident of               the Veteran's military service.

2. Through a February 2006 rating decision, the RO denied the Veteran's original claims for service connection for residuals of a left ankle injury, and a lower back condition. The Veteran did not appeal therefrom.

3. Subsequent to February 2006, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for residuals of a left ankle injury.

4. Some additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for a lower back condition.

5. Prior to December 14, 2011, the Veteran's PTSD involved occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6. From December 14, 2011 to May 8, 2012, PTSD with major depression was characterized by occupational and social impairment with reduced reliability and productivity.

7. From May 9, 2012, PTSD with major depression has been characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a bilateral shoulder condition. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The February 2006 rating decision which denied the Veteran's original claims for service connection for residuals of a left ankle injury, and a lower back condition became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

3. No new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for residuals of a left ankle injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4. New and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a lower back condition. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5. The criteria are not met for a higher evaluation than 30 percent for PTSD prior to December 14, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

6. The criteria are not met for a higher evaluation than 50 percent for PTSD from December 14, 2011 to May 8, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

7. Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a 70 percent evaluation for PTSD from May 9, 2012 onwards.            38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a back disability, the Board is reopening this matter, and then remanding the underlying claim on         the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at  this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993).      See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 


As to the remaining claims being decided, the RO has issued November 2007 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,          16 Vet. App. 183, 186-87 (2002). The VCAA letter also included notification pertaining to the downstream disability rating and effective date elements of the Veteran's claim. Further provided was a detailed explanation of what evidence would satisfy the requirement of "new and material" evidence, in accordance with the Kent decision. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice letter preceded the March 2008 rating decision on appeal,         and thus comported with the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining service treatment records (STRs), available VA outpatient treatment records, and records pertaining to an award of disability benefits from the Social Security Administration (SSA). There is no indication of any outstanding private medical records to obtain. There is no requirement that the Veteran have undergone VA Compensation and Pension examination with respect to the claim for service connection for a bilateral shoulder condition. Essentially, there is no theory under which said current condition has any plausible connection to the Veteran's active military service, particularly absent documentation therein, or in-service injury alleged by the Veteran. As such, there is nothing to indicate or suggest that a present bilateral shoulder condition may be associated with military service. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also, 38 C.F.R. § 3.159(c)(4). With regard to the petition to reopen service connection for residuals of a left ankle injury, moreover, there is no duty on VA's part to provide a medical examination where involving a petition to reopen a previously denied claim. See 38 C.F.R. § 3.159(c). The Veteran has undergone VA examination insofar as his increased rating claims. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                      

Meanwhile, in support of his claims, the Veteran provided several personal statements, and private medical evidence. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances,          no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 


Service Connection for a Bilateral Shoulder Condition

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board denies the instant claim for service connection for a bilateral shoulder condition based upon the conclusion that as a whole, the evidence lacks sufficient showing of a causal connection between the current disability claimed, and an incident of the Veteran's active military service. As indicated in a September 2007 VA outpatient clinical record, there is a recent diagnosis of a current disability -- bilateral shoulder impingement, left worse than right. The initial element of a diagnosis of disability having been met, the next consideration is that of medical nexus. A causal nexus to service is indispensable to establish service connection for a claimed disability. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). Unfortunately, however, the Board has no reason before it upon which to determine that this requisite element for service connection was met. The Veteran's STRs are absent reference to any form of shoulder injury. Notably, moreover, the Veteran himself does not describe any right or left shoulder injury and/or pathology from service, even though any credible allegations of in-service injury would be accepted as competent evidence of the same. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336         (Fed. Cir. 2006). Indeed, he has alleged in detail an accident involving an Armored Personnel Carrier (APC), but this is exclusively limited to left lower extremity and lower back injuries. 
 
What the Board is left with is the lack of any plausible theory upon which to relate the Veteran's bilateral shoulder condition to his military service. This is in addition to the fact that the first known, diagnosed manifestation of a shoulder disorder, right or left side, is dated well over 30 years post-service. Consequently, the reasonable conclusion is reached that the essential element of a causal nexus to service is not met here. 

For these reasons, the claim for service connection for a bilateral shoulder condition is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


Petition to Reopen Service Connection for Left Ankle Condition

The RO through a February 2006 decision considered the Veteran's original claim for service connection for residuals of a left leg injury. It was then observed that according to STRs, the Veteran sustained a left foot and leg injury in May 1967 when a hatch cover fell on his leg. There were no documented permanent or chronic residuals from this injury during military service. Several years thereafter,               a September 2005 VA Compensation and Pension examination did not show any residuals from this in-service injury, including upon x-ray evaluation. The RO determined on these facts that despite the 1967 in-service injury, there was no permanent residual or chronic disability subject to service connection.                     The Veteran's claim was therefore denied. The Veteran did not file a timely Notice of Disagreement (NOD) of this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

In the instant matter, the Board interprets the RO's February 2006 decision denying service connection as having two underlying bases, the first being the lack of any current left ankle disability, and the second being the lack of a condition with a causal linkage to in-service injury, or more specifically, of a medical nexus. Evidence pertinent to either element -- a current disability, or medical nexus -- would warrant reopening of the claim.

Here, however, neither prerequisite to demonstrate service connection has been satisfied. To begin with, the Veteran's VA outpatient clinical records nowhere reference symptoms, complaints or findings of a current left ankle disability.       The medical records associated with an award of SSA disability benefits (which themselves contain extensive copies of VA outpatient records) are similarly not of assistance. Nor for that matter has the Veteran through several personnel statements offered ever provided competent lay testimony to the effect that he has a current  left ankle disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). Lay testimony of current symptoms alone would probably be insufficient for reopening purposes absent actual medical documentation of the same, but regardless, even that preliminary indication of symptomatology reported by the Veteran is not shown here. Thus, regarding the element of a current diagnosis of a disability, there is no new and material evidence to substantiate this criterion. 

Nor for that matter is there any additional evidence received that establishes the previously deficient element of a causal nexus to service, i.e., by showing that there is a current condition with a causal connection to the 1967 documented in-service injury. The only recently received evidence with potential relevance to this subject is a copy of a statement from an individual with whom the Veteran served, attesting to the motor vehicle accident in which the Veteran injured his left lower extremity and back; nonetheless, this lay statement was already of record at the time of the RO's prior rating decision in February 2006. In any event, the statement outlines the extent of the injury, but does not help identify a relationship between a current condition and the precipitating injury. 

The remaining evidence of record obtained since February 2006 does not have any potential of establishing a deficient element of the Veteran's claim for service connection for a left ankle disorder, as it is focuses upon the ongoing evaluation of service-connected PTSD with major depressive disorder.   

Consequently, there has been no showing of "new and material" evidence in the form of evidence of a current disability, or otherwise a causal nexus, that is deemed sufficient to reopen the claim presented before the Board. As the criteria to reopen service connection for residuals of a left ankle injury have not been met, the benefit-of- the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


Petition to Reopen Service Connection for Lower Back Condition

By the aforementioned February 2006 rating decision, the RO also denied service connection for degenerative joint disease of the spine (claimed as a back condition). The RO's decision acknowledged a post-service diagnosis of degenerative joint disease of the spine, but further that there was no evidence to indicate this condition was incurred in or aggravated by his military service or within one year of service discharge. The primary basis for so finding was the lack of precipitating injury noted in the STRs. A timely Notice of Disagreement of this decision was not filed, and hence it became final and binding on the merits. See U.S.C.A. § 7105;                38 C.F.R. §§ 3.104(a), 20.200, 20.201.

The operative basis for denial of the Veteran's claim in February 2006 was the absence of competent evidence of a causal nexus between degenerative joint disease and military service. Through medical records associated with the Veteran's award of SSA disability benefits, a November 2006 disability determination evaluation report states that the Veteran reported a "30 year history of low back pain which had gradually increased in severity during the last 15 years." The assessment was  in part, chronic back pain. Given these findings, there is now competent and highly credible evidence of continuity of symptomatology of lower back problems dating from within a years after service discharge up until the present time, particularly given that such statement was never made directly in furtherance of a claim for   VA compensation. Under VA law, continuity of symptomatology is one of the means by which a claimant may establish a linkage between a disability claimed, and an incident of service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West,           12 Vet. App. 296, 302 (1999). 

Therefore, new evidence has been received which presents a reasonable possibility of substantiating the Veteran's claim, and thus comprises material evidence as well. The claim for service connection for a low back condition is effectively reopened. See 38 C.F.R. § 3.156(a). A final disposition of this claim is forthcoming, pending further development and readjudication on the merits. 


Increased Evaluation for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran underwent VA Compensation and Pension examination in           October 2007 for PTSD. The Veteran at the time reported a good relationship with his wife and family members. He reported that he went to church and occasionally went out with his Sunday school class. He and his wife got together with another couple every month or so. He stated that he did have some other friends with whom he spoke with on the phone, but his interactions outside of the home had decreased recently due to pain. He was independent in managing basic activities of daily living. On mental status evaluation, the Veteran was clean, neatly groomed, and appropriately dressed. He was alert, cooperative, and showed good eye contact.    He was oriented to person, time and place. His psychomotor activity was within normal limits although he did display pain behaviors. His speech was unremarkable. His affect was normal, and mood was reportedly labile. Overall he appeared affable during the evaluation, but was tearful when discussing his stress. Thought process and thought content were unremarkable. There was no obvious evidence of delusions of hallucinations. 

As to an assessment of PTSD symptoms, the Veteran reported having upsetting recollections of events from service, frequent nightmares, avoidance of reminders of service, markedly diminished participation in significant activities, and feelings of detachment from others. He further reported a restricted range of affect, sense or foreshortened future, difficulty falling or staying asleep, hypervigilance, and enhanced startle response. He stated that he felt his symptoms had gotten worse since his last evaluation, and that he no longer had interest in things and his disrupted sleep was impacting his overall capacity to function. He also reported an increase in the frequency of his nightmares. He reported experiencing panic attacks that varied in frequency from a couple of times per month to one every two months or so. However, he believed they were more severe than they previously were. Panic attacks appeared to be associated with traffic and being on the road.             He reported memory problems over the past year and a half. He denied any suicidal or homicidal ideation, plan or intent. On psychometric testing, his presentation and complaints during the evaluation were more consistent with a moderate level of symptom severity and impairment in functioning. 

The diagnostic impression given was PTSD, chronic; and pain disorder associated with both psychological factors and a general medical condition. The Global Assessment of Functioning (GAF) score given was of 55. The VA examiner indicated this was assigned because of the moderate number, frequency and intensity of symptoms associated with moderate reduction of social, vocational and mental functioning. The VA examiner summarized that the Veteran endorsed criteria consistent with PTSD. These symptoms were seen as having a moderate degree of impact on his social and occupational functioning. It appeared that chronic pain was also a significant stressor in the Veteran's life. It was apparent though that while symptoms from both overlapped, the Veteran did have symptoms that were PTSD-specific. The Veteran overall had good quality social relationships, although interaction with people outside of his family had decreased somewhat, partially due to pain limiting activity and partially due to PTSD symptoms per his report.

A September 2008 administrative decision from the Social Security Administration (SSA) reflects that the Veteran was deemed disabled by that agency, effective     June 1, 2007, due to degenerative disc disease and degenerative joint disease. 

Subsequent intermittent VA outpatient clinical evaluations do not show any substantial presentation of new mental health symptomatology. When evaluated in September 2008, the Veteran reported that he felt depressed at times, but believed he was able to deal with it without medication. He then denied any active suicidal or homicidal thoughts, intent or plan, or audiovisual hallucinations. Objectively, the Veteran was casually dressed, cooperative and pleasant with good eye contact. Speech was of normal rate and rhythm, not pressured. Mood was anxious. Affect was appropriate, and congruent to mood. Thought process was logical and goal directed. The assessment was PTSD; and insomnia related to PTSD and pain. A GAF was assigned of 45. Upon a follow-up evaluation in March 2009, the Veteran's objective findings were similar, except for mention that his mood  was now "better." The assigned GAF was 55. On a subsequent follow-up in April 2010, the Veteran reported "I feel pretty good." The GAF score was 55. When seen by the same psychiatrist in April 2011, the Veteran reported that he was feeling mostly fine but still continued to experience some occasional flashbacks and nightmares about Vietnam, and was also having panic attacks a couple of times per week, stating that he could not tell what was triggering these attacks. He reported that if he felt depressed he could deal with it without medication. The objective symptoms and findings were much as previously noted, and with the Veteran reporting his mood was "pretty good today." 

The August 2009 correspondence from a VA psychiatrist, who also provided the aforementioned treatment, states that the Veteran was being treated for PTSD and was now taking medication to help control his PTSD symptoms. According to the psychiatrist, the Veteran "is currently not working and is unemployable at this time."

The Veteran underwent VA re-examination in December 2011. The VA examiner initially confirmed a diagnosis of PTSD, and major depressive disorder, and indicated it was not possible to differentiate what portion of the occupational and social impairment found was attributable to each identified mental disorder. According to the examiner, there was significant overlap in symptoms of major depressive disorder and PTSD (i.e., loss of interest, concentration difficulties, sleep disturbance) so the separate effects of each could not be determined. Each appeared to be contributing equally to the Veteran's GAF of 70. Clinical findings included the Veteran's report of a "good" relationship in his marriage, though he stated that otherwise he did not like to be around a lot of people and did much better with a small group. He stated he got frustrated easily and angered easily. He reported getting together with friends at a restaurant once a week. He reported that he and his wife both attended church and went to adult education through the church. He stated that he increasingly did not like to interact with others, particularly in larger groups. As to occupational history, he last worked in 2002, where he had been with the same company for 33 years and stopped working due to back and leg conditions.  He reported his relationships with co-workers and supervisors were good. He denied any particular difficulty performing job tasks aside from physical issues. He denied having any reprimands or counseling. He reported that he missed work "almost never." He denied any significant periods of unemployment. He denied ever having been fired from a job position.

The Veteran denied engaging in any physical fights or having any arrests, DUIs or legal issues since the time of the last VA examination. He denied any problematic alcohol or drug use, including in the past. The Veteran further reported that his mood over the past month had been "fair" most days. He reported feeling down, sad, or blue most days and had felt this way for the past 10 years. His level of interest in things was reportedly low most days. His energy level was reportedly low most days. The Veteran reported he got 9.5 hours of sleep per night on average and did not feel rested upon awakening. He indicated that he had been more fidgety and had felt slowed down in the last month. He endorsed experiencing feelings of worthlessness and excessive guilt. He reported his appetite was good and he denied any recent significant weight changes. He described mild problems with memory, attention, and concentration, providing an example of how his brother would tell him about and event and he had a difficult time remembering that certain people were there. He reported he experienced suicidal ideation about once a week, but had no plan or intent to follow through. He denied homicidal ideation. He denied having hallucinations. The Veteran reported having panic attacks daily. The Veteran was independent with activities of daily living. He reported that he had no major problems with hygiene or self care. 

The VA examiner further indicated as part of those symptoms that applied to the Veteran's diagnoses, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and suicidal ideation. The VA examiner then commented that the Veteran continued to meet the full DSM-IV criteria for a diagnosis of PTSD, and also met the criteria for major depressive disorder and it appeared this was secondary to his PTSD given that he reported experiencing increasing depressive symptoms after his PTSD symptoms increased post-retirement about 10 years ago. There was significant overlap in the symptoms of both, and each appeared to be contributing equally to his GAF of 70. Overall, the Veteran's PTSD appeared to be having a mild impact on social and occupational functioning as reflected by his GAF score of 70. This reflected the fact that although the Veteran was experiencing symptoms that were subjectively distressing for him, he was managing his symptoms in a way that limited their impact on social and occupational functioning. He reported he stopped working about 9 years ago and stopped working due to physical limitations. He denied any significant difficulties in relationships with coworkers or supervisors, history of reprimands or counseling, or any particular difficulty performing job duties related to PTSD. Socially, the Veteran reported a good relationship overall with his wife, children and grandchildren. He noted difficulties managing anger and irritability contributing to some marital discord. He also noted limited social interaction due to feelings of detachment and loss of interest. 

Thereafter, on a May 2012 evaluation with Dr. J.A.C., private psychologist, the Veteran endorsed the symptoms of recurrent intrusive recollections of service, recurrent nightmares, flashbacks, avoidance of thoughts related to service, diminished interest and participation in significant activities, emotional detachment, restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, hypervigilance and an exaggerated startled response. In addition, the Veteran had symptoms of depression which occurred several times weekly in response to his PTSD symptoms. He had reported some improvement with his depression-related symptoms related to medication, which he had relatively recently begun to take. The Veteran did report some benefits with medication for helping reduce his depression somewhat and reducing his difficulty with sleeping. Despite having some benefit from medication, he continued to have significant levels of symptoms and impairment. He tended to avoid social gatherings. He avoided driving long distances and reported often feeling irritable and distracted in any kind of traffic or other kinds of public situations. He tended to prefer to stay at his home, or if he did socialize, to keep it brief and have it nearby his home. He reported that he was able to manage his symptoms somewhat better in the safety of his home. There was no history of inpatient psychiatric treatment. 

On mental status examination, the Veteran was alert but only partially oriented.    His voice was somewhat quiet, slightly difficult to hear at times. He had long response latencies at times, and his speech was somewhat slow in rate. Though processes were generally logical and goal-directed. Some memory impairment was noted both with recent and long term memory. Attention and concentration were very impaired. There was difficulty with abstract thinking, and with preservation in thought. There was difficulty interpreting proverbs. Mood was reported as being anxious and depressed at times. The Veteran's expression was restricted in range. There were times where his voice sounded shaky and as if he were crying. This happened at brief moments where he was discussing aspects of past traumatic experiences or difficulties. There was no evidence of psychosis, including delusions of hallucinations. He denied having thoughts of harming himself or others. He did  report having more significant trouble with depression in the recent past to the point of feeling hopeless. The most salient feature of his mental status was significant cognitive impairment with slow processing speed, partial disorientation to time, recent and remote memory deficits, significant problems with attention and concentration, preservative thinking, and deficits in abstract reasoning ability. 

The diagnostic impression given was PTSD, chronic; and major depressive disorder recurrent, in partial remission. A GAF score was assigned of 45. The evaluating psychologist further indicated the opinion that the Veteran was unemployable due to his service-connected PTSD. Specifically, the Veteran exhibited a range of cognitive impairments related to his PTSD, including partial disorientation to time, impairments in recent and remote memory, severe deficits in attention and concentration, perseverative thought, and impairments in verbal abstract reasoning. With the Veteran's cognitive impairments alone, it was difficult to imagine any type of employment that he would be able to perform. Additionally, his frequent symptoms related to PTSD and depression in terms of flashback experiences, recurrent recollections, and irritability made it extremely unlikely that he could work even on a part-time basis. The psychologist further indicated that after having reviewed the claims file and performed a mental status exam, the Veteran's level of impairment was best summarized as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood." 

Also from May 2012, the Veteran underwent evaluation by Dr. S.B., a private vocational consultant, who noted review of the claims file, including the ongoing records of VA psychiatric treatment. The consultant then expressed the opinion that the Veteran's most significant impairments at this time appeared to be his back pain and PTSD. Based upon review of the medical records in total, the consultant stated, it was apparent that the Veteran could not work in a competitive setting on a full-time basis. The Veteran had a combination of emotional limitation and physical issues which rendered him unable to sustain any work, no matter how simple or non-demanding. According to the consultant, "this is due to his service-connected impairments for which he is currently receiving compensation, and a worsening of the conditions creating more significant symptoms. [The Veteran] cannot work due to the service-connected conditions and his current level of restriction." 

A. Prior to December 14, 2011

Pertaining to the time frame in advance of December 14, 2011, the Veteran's service-connected PTSD has been properly evaluated at the level of 30 percent,   which is assigned due to the presence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. As set forth through the October 2007 VA examination, the Veteran maintained a significant level of participation in social events outside the family, with some restriction in interaction due to primarily physical conditions and not his service-connected PTSD. He was fully independent in managing basic activities of daily living. On objective evaluation, the Veteran was well-oriented, cooperative, and demonstrating normal speech and normal affect. Thought process and thought content appeared fine. He denied suicidal or homicidal ideation. The Veteran did report having several characteristic signs and symptoms associated with PTSD. Psychometric testing nonetheless revealed a relatively moderate level of impairment in functioning. The VA examiner in his overall assessment of moderate level of impairment, reiterated that the Veteran overall had good quality of social relationships.

Thereafter, the September 2008 Social Security Administration decision which deemed the Veteran disabled by that agency did not refer to a mental health condition as part of the underlying basis for that award.

The subsequent course of VA outpatient psychiatric treatment continues to correspond to a relatively moderate level of overall mental health symptomatology. On a September 2008 evaluation, the Veteran did report depression at times, but indicated an ability to deal with the condition without medication at that time. Mood was anxious, but generally the findings presented were in a normal range. Notably, on several follow-up psychiatric evaluations, the Veteran began to describe having a favorable overall mood, and in April 2011 was able to indicate that he was feeling "mostly fine."

Thereafter, the August 2009 correspondence from this same treating VA psychiatrist attests to his opinion regarding the Veteran's employability status, but does not describe in any material detail the Veteran's PTSD symptoms other than that the Veteran was now taking medication, and therefore this letter does not contribute substantially to the overall disability picture. 

The Board finds that the composite showing of the Veteran's PTSD remains consistent with a 30 percent evaluation based on the actual symptomatology presented. The Veteran also does not show those signs and symptoms that are considered constituent elements of the next higher rating, including: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. For instance, while the Veteran described anxiety attacks, they were not of the requisite frequency denoted above. 

The Board also recognizes that GAF scores for the time period in question were never particularly high, being stable at 55, with one exception for a score of 45 in September 2008, but nonetheless finds that these GAF scores are still consistent with the continuation of a 30 percent rating. Under the DSM-IVR, a GAF score         in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Here, most of the GAF scores as determined thus fall within the moderate range. The one GAF of 45 was clearly adjusted upward to 55 on the next evaluation, when the Veteran's outward mood substantially improved. In any event, the actual symptomatology shown on the VA examination and subsequent clinical evaluations is far more consistent with a greater level of social and occupational functioning than the GAF score reported. See 38 C.F.R. § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).

Consequently, the continued assignment of a 30 percent disability evaluation prior to December 14, 2011 is warranted under provisions of the VA rating schedule.

B. From December 14, 2011 to May 8, 2012

For the interim time period from December 14, 2011 to May 8, 2012, the Board concludes that the already assigned 50 percent rating remains the proper disability evaluation for the Veteran's PTSD condition. At this point in time, the December 2011 VA examiner revised the clinical diagnosis to one of PTSD, with major depressive disorder, and further indicated that the symptomatology associated with nonservice-connected depressive disorder could not be distinguished from that directly attributable to service-connected PTSD. Overall, it is noteworthy that          the Veteran continued to manifest many positive signs, including involvement in routine social interaction outside of the family, as well as a fair mood. The main prior difference with the previously cited evaluations was that the Veteran now reported having had panic attacks daily. This particular symptom directly falls under the purview of what is associated with a higher 50 percent evaluation, pursuant to the provisions of Diagnostic Code 9411. 

Having found that the evidence is clearly consistent with the existing 50 percent evaluation for the relevant time period, there is no indication that a higher                 70 percent evaluation is warranted. To begin with, the record is distinctly absent indication of those symptoms that are generally correlative with a 70 percent evaluation under Diagnostic Code 9411, including: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships. While the Veteran did report suicidal ideation during the             December 2011 examination, he clarified that this was intermittent, and he had no plan or intent to follow through. Moreover, the overwhelming evidence indicates that the general level of impairment was less than severe, including based on the VA examiner's specific characterization of a "mild" impact on social and occupational functioning. Likewise, a GAF score of 70 percent was assigned.  Under the DSM-IV, a 61 to 70 scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Accordingly, viewing the evidence in its entirety, the Board finds the continuation of a 50 percent evaluation for the time period under question to be warranted.         See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

C. From May 9, 2012 

Considering the evidence of record as of May 9, 2012, the Board finds that there is now a basis upon which to assign a 70 percent disability evaluation for PTSD.           In particular, the May 2012 private psychologist's evaluation report documents many of the previously cited findings regarding generalized PTSD symptoms and ongoing depression, but further describes as a primary factor involving his mental status a substantial cognitive impairment with partial disorientation and deficits in abstract reasoning ability amongst other concerns. Moreover, the psychologist characterized the Veteran as unemployable due to service-connected PTSD, even for part-time employment, thereby implicating the criterion for assignment of a     70 percent evaluation of the inability to establish and maintain effective relationships.  

This all notwithstanding, the Board does not find evidence consistent with assignment of the maximum 100 percent evaluation under Diagnostic Code 9411, which corresponds to symptoms involving: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Indeed, to the extent the psychologist offered an overall description of disability, he indicated there was "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," which is the language directly contemplated by the VA rating schedule for a 70 percent evaluation. Nor is the assignment of a GAF score of 45 indicative of a 100 percent rating by necessity, where the objective symptomatology does not bear out such an adjudicative result. 

Accordingly, a 70 percent evaluation for service-connected PTSD is granted, from May 9, 2012 (the date of the relevant psychological evaluation establishing entitlement) to the present. 

Increased Ratings Conclusions

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his psychiatric disability. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Further, generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27 (2011).  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings: 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011). 

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry." Thun v. Peake, 22 Vet. App. 111, 115   (2008). If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

In the current case, the Board finds that the schedular criteria are adequate to evaluate the Veteran's level of disability and symptomatology from his service-connected psychiatric disorder. No referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service would thus appear to be warranted. 


ORDER

Service connection for a bilateral shoulder condition is denied.

The petition to reopen the claim for service connection for residuals of a left ankle injury (to include the left leg) is denied.

New and material evidence having been received, the claim for service connection for a lower back condition is reopened; the appeal to this extent only is granted.  

A higher evaluation than 30 percent for PTSD prior to December 14, 2011, is denied.

A higher evaluation than 50 percent for PTSD from December 14, 2011 to May 8, 2012, is denied.

A 70 percent evaluation for PTSD from May 9, 2012 onwards is granted, subject to the law and regulations governing the payment of VA compensation benefits. 



REMAND

Having reopened the Veteran's claim for service connection for a lower back condition, a remand is now warranted for the RO to reconsider this claim de novo      (on the merits) and also to complete necessary further evidentiary development.

In particular, on review of the medical history, the Board concludes that a VA Compensation and Pension examination is warranted. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

While STRs do not specifically mention a back injury, the Veteran claims to have sustained such an injury during an Armored Personnel Carrier accident in 1967.  His assertions should receive due consideration. See Buchanan v. Nicholson,             451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). There is also a lay statement from a fellow serviceman corroborating the incident, and that the Veteran required some medical treatment afterwards. 

A September 2005 letter from a private physician, Dr. C.W. expresses the opinion that the Veteran had "a history of chronic back pain and degenerative arthritis which started from an injury suffered during the Vietnam War." The exact reasoning behind the opinion is not clear, but it does tend to support the Veteran's claim. There is likewise the Veteran's competent reported continuity of symptomatology of back problems from the 1970s through the present. 

On this basis, the Board finds that a VA examination would substantially clarify the nature and extent of the Veteran's current lower back pathology, as well as whether said condition is attributable to an incident of military service. 

Further, the Board will defer consideration of the claim for a TDIU pending resolution of the claim for service connection for a low back disorder as disposition of this issue could have a bearing on disposition of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following action:

1. Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating.

2. The RO should schedule the Veteran for a VA orthopedic examination with regard to a claimed lower back condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide a diagnosis of any disability associated with a claimed low back condition. The examiner should then indicate whether any diagnosed low back disability at least as likely as not (50 percent or greater probability) was incurred during military service, specifically due to a 1967 accident involving an Armored Personnel Carrier, based upon the Veteran's own assertions of in-service injury as well as the medical documentation of record.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO should readjudicate the claim for service connection for a lower back condition and adjudicate the claim for a TDIU based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


